Title: From George Washington to Major General Horatio Gates, 13 November 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West-point 13th Novr 1779
        
        I have been favored with your letter of the 8th advising me of your march to Hartford, and that you expected the whole would reach that place to-day.
        You will be pleased to proceed by such a route as you may judge the most eligible and direct to Peck-kill or Kings-ferry. And if it is your opinion, that Col. Greenes Regiment can be usefully employed in the State of Rhode-Island, you may give orders for its return.
        We are still uninformed (officially) of the operations to the Southward, or the prospect of their final event. I am, sir, your most obt and hble servt
        
          Go: Washington
        
        
          P.S. You will give directions for the Parke and Stores belonging to it, to move to Springfield; and for the artillery men to join the army.
        
       